DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 11-18) in the reply filed on 06/30/2020 is acknowledged. Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recite “clamping of said insert within said recess” in line 14. However, said recess includes a recess of a sleeve (lines 5-6) and a recess of the stem (lines 9-10). Therefore, it is unclear if the “said recess” in line 13 is the recess of the sleeve or the stem. For the purpose of examination, the examiner has interpreted it to mean “clamping said insert within said recess of the stem”.
Claim 13 recites the limitation "the upper portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “an upper portion”.
Claim 15 recites “a spring-loaded presser mounted by interference in a respective slot of the surface of the edge of said ring …” (lines 2-3). It is unclear of its exact meaning. First, “a spring-loaded presser” is interpreted that there is a spring although it is not shown in the drawing or specifically mentioned in the specification. Second, it is unclear of the meaning of “mounted by interference in a respective slot”. If it means the spring-loaded presser is mounted by an “interference fit” in the slot, it becomes unclear how the “spring-loaded” presser can move and partially accommodate within a recess of a frame protruding from the sleeve (lines 5-11, claim 14). This is because an interference fit means the spring-loaded presser is fixed in the slot. For the purpose of examination, the examiner has interpreted it to mean “the presser is mounted in slot, one end of the presser is in interference with the frame when there is relative circumferential movements between the presser and the frame”.
Claim 15 further recites the limitation "the surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a surface”.
Claim 15 recites the limitation "the edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “an edge”.
Claim 15 recites the limitation "the front" in line 6 and line 7, in each place.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a front” in line 6.
Claim 16 recites “it” in line 4. It is unclear what it means. For the purpose of examination, the examiner has interpreted it to mean “said insert”.
Claim 16 recites the limitation "the terminal face" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a terminal face”
Claim 18 recites the limitation "the terminal front" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a terminal front”.
Regarding claim 18, the phrase "such as" (line 2) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted it to mean they are not part of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1190796 (EP-196).
Regarding claim 11, EP-796 discloses a quick coupling unit (1) (paras. 18-19) for a machine tool, the unit comprising: an end shaft (3, 4) configured to be accommodated rotatably within a corresponding seat of a tubular body that is integral with a spindle or a chuck of a machine tool or a machine, and an element (6) for stable coupling to a shank of a cutter, wherein said element for stable coupling to the cutter comprises a sleeve (6) provided with a recess (14) having shape and dimensions that are complementary to shape and dimensions of an insert (10) configured to be accommodated in said recess; an internal face of said insert having a shape (12, a flat, abutment surface) which is complementary to that of a flat (recess) that is present on the shank of the cutter; and a locking ring (7) surmounting said sleeve and said insert, said ring having a variable inside diameter (cam surface 9 has variable diameters), rotations of said ring with respect to said sleeve being defined between a first configuration of alignment of a region having a minimum inside diameter with said insert, with consequent clamping of said insert within said recess (the flat of the shank of the cutter) and locking of said shank of the cutter as a consequence of the insertion of the internal face of said insert (col. 3 lines 52-clol. 4 line 3) within said flat (recess) that is present on the shank of the cutter, and a second configuration of alignment of a region having a maximum inside diameter with said insert and consequent freedom of radial spacing thereof from said recess of the sleeve, with consequent free exit of said shank of the cutter provided with the flat (recess) from said sleeve (col. 3 lines 47-51).
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
 As set forth above, EP-796 discloses the arbor is adapted to be fitted a clamping end (4) to a chuck spindle of a machine, or machine tool, and at a cutting end (6) to receive and clamp shank of a cutter. (Para. 0001) However, the arbor is also capable of being fitted the clamping end to a corresponding seat of tubular body of a bar pusher of a bar loader. The cutting end (6) of the arbor is also capable of being fitted to a terminal stem of a clamp. 
Therefore, regarding the intended use limitation:
“the quick coupling unit is for bar loader clamps”;
an end shaft (3, 4) is configured to be accommodated rotatably within a corresponding seat of a tubular body that is integral with a bar pusher of said loader;
the element (6) is for stable coupling to a terminal stem of a respective clamp;
the internal face (12) of said insert has a shape which is complementary to that of a recess that is present on the terminal stem of the respective clamp;
clamping of the insert within said recess (of the terminal stem) and locking of said stem as a consequence of the insertion of the internal face of said insert within said recess that is present on the terminal stem of the respective clamp; and
a second configuration of alignment of a region having a maximum inside diameter with said insert and consequent freedom of radial spacing thereof from said recess of the sleeve, with consequent free exit of said stem provided with the recess from said sleeve.

It is noted that the prior art used in the rejection is capable of being used for these functions. 
Regarding claim 12, EP-796 at least one elastic element (11) is interposed between said insert and said recess of said sleeve to keep said insert in said second configuration of radial spacing from said recess of the sleeve in the absence of external clamping forces applied to said insert. (col. 3 lines 47-52)

Claim(s) 11, and 15-18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omi (US 2002/0003992).
Regarding claim 11, Omi discloses a quick coupling unit, the unit comprising: an end shaft (25, a fitting barrel, Figs. 1-2, and 5), configured to be accommodated rotatably within a corresponding seat of a tubular body of a machine tool (not shown, mentioned in Para. 43) and an element (24) for coupling to a cutting tool (3, Para. 40), wherein said element comprises a sleeve (24, a main barrel) provided with a recess (35, a locking hole, Para. 45) having shape and dimensions that are complementary to shape and dimensions of an insert (5, balls, Para. 46) configured to be accommodated in said recess; an internal face (inner side) of said insert having a shape which is complementary to that of a recess (21, Fig. 5, 6b, Para. 50) that is present on a terminal stem (18) of the cutting tool; and a locking ring (6) surmounting said sleeve and said insert, said ring having a variable inside diameter (Figs. 6a-6b), rotations of said ring with respect to said sleeve being defined between a first configuration (Fig. 6b) of alignment of a region having a minimum inside diameter with said insert, with consequent clamping of said insert within said recess and locking of a boring cylinder (11), as a consequence of the insertion of the internal face of said insert within the recess (21) of a cylindrical shank (14) of the boring cylinder, and a second configuration (Fig. 6a) of alignment of a region having a maximum inside diameter with said insert and consequent freedom of radial spacing thereof from said recess of the sleeve, with consequent free exit of the cylindrical shank (14) of the boring cylinder with the recess from the sleeve from said sleeve.
The quick coupling unit disclosed by Omi is for a cuter tool (3). 
However, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation:
a quick coupling unit for bar loader clamps;
the end shaft (25, a fitting barrel, Figs. 1-2, and 5) is configured to be accommodated rotatably within a corresponding seat of a tubular that is integral with a bar pusher of the bar loader,
the element (24) is for stable coupling to a terminal stem of a respective clamp,
 in the first configuration, clamping of the insert within the recess and locking of the stem as a consequence of the insertion of the internal face of the insert within the recess that is present on the terminal stem of the respective clamp, and 
in the second configuration, free exiting of the stem provided with the recess from the sleeve.
It is noted that the prior art used in the rejection is capable of being used for these functions. 

Regarding claim 15, Omi discloses said ring comprises a spring-loaded presser (9) mounted by interference in a respective slot (50) of the surface of the edge of said ring that faces and is proximate, in the assembled configuration, to a frame (26) that protrudes with respect to said sleeve (24) of said stable coupling element (Figs. 1, 2 and 5, Para. 52) said frame comprising a recess (51, Figs. 4a-4d, Para. 53) having shape and dimensions that are complementary to those of the front of said spring-loaded presser, in the configuration of alignment of said presser with said recess of the frame the front of said presser being at least partially accommodated within the recess, with consequent locking of the rotation of said ring with respect to said stable coupling element. (Fig. 2)
Regarding claim 16, Omi discloses the slot for accommodating said spring-loaded presser is arranged in the region of maximum thickness of said ring, i.e., said region with minimum inside diameter (as this is apparent from Figs. 3 and 5; also see annotation below), which, in alignment with said insert, locks it (the insert) within said recess with the insertion of the terminal face of said insert within said recess that is present on the terminal stem of the respective clamp.

    PNG
    media_image1.png
    757
    547
    media_image1.png
    Greyscale


Regarding claim 17, Omi discloses a closure plate (26) interposed between the locking ring (6) and the clamp to be coupled to the sleeve, which forms a shoulder for said ring with consequent elimination of a respective degree of freedom of axial translational motion for said ring. (Fig. 1, Para. 43)
As set forth in claim 11 above, although Omi discloses the quick coupling unit disclosed by Omi is for a cuter tool (3). However, the quick coupling is also able to use for stable coupling to a terminal stem of a respective clamp

Regarding claim 18, Omi discloses said plate is coupled to the terminal front of said sleeve with at least one component such as screws (62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-796 in view of JP H09-300265A (Kenji et al., “Kenji”).
Regarding claim 13, EP-796 discloses “the upper portion of the insert is externally circular-arc shaped, with a diameter that is similar to that of said sleeve.” (Fig. 3) EP-796 does not disclose “the insert is substantially T-shaped, and wherein the upper portion is provided with beveled lateral edges.”
Kenji discloses a tool changer 50 including a pawl holder 10 (Figs. 1-2, similar to the sleeve recited) and a clamping ring 11 (similar to the locking ring recited). A pawl pin 9 (similar to the insert recited) is in the radial hole 10a of the pawl holder. (Figs. 1 and 6, Paragraphs 8-10, 13-15, translation)The pawl pin 9 (insert) is substantially T-shaped, and the upper portion of the insert is provided with beveled lateral edges (see annotated drawing Fig. 1 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of EP-796 to be substantially T-shaped, and the upper portion of the insert is provided with beveled lateral edges, as taught by Kenji, for efficiently clamping a shank of a cutter or stem having a smaller diameter.

    PNG
    media_image2.png
    659
    716
    media_image2.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over EP-796 in view of Kanaan et al. (US 5,577,743).
Regarding claim 14, EP-196 does not disclose “the external surface of said locking ring (7), which surmounts said sleeve and said insert, has a predefined roughness.” Kanaan discloses a chucking device 10 including an outer sleeve 20.  A grip enhancing surface 38 is defined on the outer circumference (Col. 4 lines 19-22. Also Fig. 4 shows the surface is knurled and thus has a predefined roughness) thereof to enable an operator to positively grip the outer sleeve and rotate the sleeve relative to the body member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the locking ring of EP-796 to have a predefined roughness, such as by knurling, to enable the user to rotates it easily.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722